DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive.  
Applicant argues – “Applicants have amended claim 1-6 and the other independent claims in the manner as was agreed at interview to overcome all rejections. All rejections are thus overcome.”
The other independent claims have not been amended to include the improvement to computer technology. From claim 1, “wherein the decision tree as constructed to issue a network command only when required to evaluate a network diagnostic signature, and will trim any commands in which assertion of the command-associated condition is redundant in evaluating a network diagnostic signature”.
The amendment introduces indefinite claim limitations that recite the intended use of the “decision tree”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the creating a decision tree (flow graph) for network commands which as claimed is a “mental process” without significantly more. The claim(s) recite(s) the claims recite combining (sum product of network data) and sorting data selected from the combined data. The decision tree is constructed using the selected sorted data. This judicial exception is not integrated into a practical application because the construction of the decision tree as claimed is as an arrangement of the selected sorted data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the groups of dependent claims recited formats for data, values for data and mathematical computations on data. In the first group, dependent claims recite a unit of measurement such as resource usage or time information. In the second group, the claims recite using mathematical models on the data. In the third group, the claims label the data network cost. In the fourth group of claims, a type of format used to display a decision tree by computer systems.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “decision tree” according to the amendment is constructed “to issue a network command only when required to evaluate a network diagnostic signature”. This language seems to an intended use because the “issuing” of a command is not recited in the claims. There is also a lack of antecedent basis for the limitation “the command-associated condition”. The limitation “will trim any commands in which assertion of the command-associated condition is redundant in evaluating a network diagnostic signature” is interpreted to further construct “the decision tree” to trim to reduce redundancy.

Allowable Subject Matter
Claim 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Dependent claims 2-6 are rejected based on the rejection of claim 1 above.



The prior art of record fails to teach or suggest constructing a decision tree and improving computer technology by configuring  and then issuing a network command only when required to evaluate a network diagnostic signature, and will trim any commands in which assertion of the command-associated condition is redundant in evaluating a network diagnostic signature”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452